Case 4:19-cv-00084-JTJ Document 22 Filed 01/22/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
DREW J. COLE,
Plaintiff, CV 19-84-GF-JTJ
VS.
ANDREW SAUL, Commissioner of ORDER

Social Security Administration,

Defendant.

 

 

Plaintiff Drew J. Cole (Cole) has moved for an award of attorney’s fees in
the amount of $5,767.53 under the Equal Access to Justice Act (EAJA), 28 U.S.C.
§ 2412(d). The Commissioner of the Social Security Administration
(Commissioner) does not oppose the motion.

The Court has reviewed Cole’s application. The requested attorney fee
award represents 28.10 attorney hours at a fee rate of $205.25 per hour. (Doc. 21
at 6-9). The Court finds that the application is proper and that the amount
requested is reasonable.

Fee awards under EAJA are subject to an offset to satisfy any debt that the
plaintiff owes the government. Astrue v. Ratliff, 560 U.S. 586, 593-94 (2010). If
the plaintiff has no debt that qualifies as an offset under the Treasury Offset

Program, the plaintiff may assign his or her right to receive the fee award to his or
Case 4:19-cv-00084-JTJ Document 22 Filed 01/22/21 Page 2 of 3

her attorney. Jd. at 597-98; Webster v. Berryhill, 2018 WL 4290395, *2 (D. Mont.
Sept. 7, 2018).

Accordingly, IT IS HEREBY ORDERED:

1, Cole’s Application for an Award of EAJA Fees (Doc. 21) is
GRANTED. Cole is entitled to an award of attorney’s fees under 28 U.S.C.

§ 2412 in the amount of $5,767.53, less any offset allowed under the Treasury
Offset Program.

2. If, after receiving this Order, the Commissioner determines that Cole
owes a debt that qualifies as an offset under the Treasury Offset Program, the
Commissioner should issue a check made payable to Cole in the amount of
$5,767.53 less the amount of the offset. Cole’s award check should be mailed to
Cole’s attorney, John E. Seidlitz, Jr., at the following address:

Seidlitz Law Office
P.O. Box 1581
Great Falls, MT 59403-1581
3. If the Commissioner determines that Cole has no outstanding debt

that qualifies as an offset under the Treasury Offset Program, and that Cole has

assigned his right to the EAJA fee award to his attorney, the Commissioner should
Case 4:19-cv-00084-JTJ Document 22 Filed 01/22/21 Page 3 of 3

make the check payable to John E. Seidlitz, Jr.

DATED this 22nd day of January, 2021.

oO ~~ ’ ~?
x “ A
ohnston =~
United States Magistrate Judge

 
